                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY

IN RE: Various Social Security Cases Affected by the Sixth Circuit Decision in
Hicks v. Comm’r of Soc. Sec.1, No. 17-5206

    5:16-cv-130       Clinton Ryan Mullins v. Comm’r of Soc. Sec.
    5:16-cv-375       Danny Lenn Reed v. Comm’r of Soc. Sec.
    6:16-cv-62        Robert L. Muncy, II v. Comm’r of Soc. Sec.
    7:16-cv-73        Carolyn Lynn Bates v. Comm’r of Soc. Sec.
    7:16-cv-77        Brenda Stewart v. Comm’r of Soc. Sec.
    7:16-cv-90        Janie Shepherd v. Comm’r of Soc. Sec.
    7:16-cv-91        Naomi Samons v. Comm’r of Soc. Sec.
    7:16-cv-97        Argle Kendrick v. Comm’r of Soc. Sec.
    7:16-cv-104       Matthew Slone v. Comm’r of Soc. Sec.
    7:16-cv-140       Kathy Ramey v. Comm’r of Soc. Sec.
    7:16-cv-149       Lenny Newsome v. Comm’r of Soc. Sec.
    7:16-cv-158       Timothy Brashears v. Comm’r of Soc. Sec.
    7:16-cv-163       Kathleen Campbell Curtis v. Comm’r of Soc. Sec.
    7:16-cv-183       Deborah Burke v. Comm’r of Soc. Sec.
    7:16-cv-185       Melissa C. Stiltner v. Comm’r of Soc. Sec.
    7:16-cv-209       Ricky Casebolt v. Comm’r of Soc. Sec.
    7:16-cv-212       Mary Sexton v. Comm’r of Soc. Sec.
    7:16-cv-229       Amy Jayne Charles v. Comm’r of Soc. Sec.
    7:16-cv-248       Eddie Reed v. Comm’r of Soc. Sec.
    7:16-cv-290       Emmitt Burton v. Comm’r of Soc. Sec.
    5:17-cv-262       Chessie Gray v. Comm’r of Soc. Sec.
    7:17-cv-5         Chad Shepherd v. Comm’r of Soc. Sec.
    7:17-cv-116       Margaret C. Copley v. Comm’r of Soc. Sec.
    7:17-cv-130       Joann Holbrook v. Comm’r of Soc. Sec.
    7:17-cv-158       Ranie Jo Coleman v. Comm’r of Soc. Sec.
    7:18-cv-33        Martin Lee Gillespie v. Comm’r of Soc. Sec.
    7:18-cv-47        Betty Robinson v. Comm’r of Soc. Sec.
    7:18-cv-122       Tracy Ann Hannah v. Comm’r of Soc. Sec.

                                            JUDGMENT

                                       ********
         In accordance with the Court’s Memorandum Opinion and Order entered



1
         Andrew Saul was sworn in as Commissioner of Social Security on July 17, 2019, during the
pendency of these actions. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Commissioner
Saul is automatically substituted as a party.

                                                  1
contemporaneously herewith, Rule 58 of the Federal Rules of Civil Procedure, and

pursuant to 42 U.S.C. § 405(g),

       IT IS ORDERED as follows:

        (1)   The Commissioner’s Motions to Remand pursuant to sentence six of 42

U.S.C. § 405(g) are DENIED;

       (2)    The Commissioner’s decisions denying Plaintiffs’ disability claims on

redetermination are hereby REVERSED;

       (3)    Pursuant to sentence four of 42 U.S.C. § 405(g), these matters are

REMANDED to the SSA for further proceedings consistent with the Sixth Circuit’s

decision in Hicks v. Commissioner of Social Security, 909 F.3d 786 (6th Cir. 2018);

       (4)    These matters are STRICKEN from the active docket of this Court, to be

restored to the active docket upon motion by any party for good cause shown;

       (5)    This is a FINAL AND APPEALABLE JUDGMENT and there is NO JUST

CAUSE FOR DELAY.

       This 12th day of July, 2019.




M:\DATA\SocialSecurity\Omnibus Judgment Lifting Stay and Remanding to SSA .docx




                                               2
